McFarland, J.,
delivered the opinion of the Court.
This action was brought upon a bill single executed on the 1st day of January, 1858, and due one day after date. The action was commenced on the 6th day of March, 1871. The defendant pleaded the Statute of Limitations of six years. A demurrer to this plea was' sustained by the Circuit Judge, and the only question for our consideration is, was the holding correct.
Previous to the adoption of our present Code (May, 1858), there was no Statute of Limitation applicable to an action of debt founded upon a bill single. By the Code, Section 1804, the use of private seals in written contracts, except the seals of corporations, is abolished, and written contracts left to stand „upon the same foot*474ing in this respect, and the limitation of six years prescribed by Sections 2769 and 2775, for actions “on contracts not otherwise expressly provided for,” is certainly comprehensive enough to embrace the present action, and as it applies duly to the remedy, we make no , question as to the power of the Legislature . to make the limitation applicable to causes of action then existing. But among the provisions applicable to the whole, Code, Section 47, enacts that “causes of action accruing before the 1st of October next, shall not be affected by the limitation herein provided, but shall be subject to existing limitations, and where the limitation is uncertain, by reason of its application to forms of action abolished by this Code, the longest time prescribed for the commencement of an action in any form for such cause shall be allowed.” As the cause of action' in the present case accrued before the 1st of October, 1858, the limitations presci'ibed by the Code do not apply. This is the plain and unambiguous meaning of the language of Sec. 47, above set forth, and the law as to the limitation of an action founded upon a bill single remained as it existed at the adoption of the Code, and we have said there was no Statute then limiting the time in which an action upon a bill single could be brought.
We think there was no error in the action of the Circuit Court, and the judgment ’ will be affirmed.